GIERKE, Judge
(concurring in part and dissenting in part):
I agree with Judge Cox’s disposition of the issues relating to trial counsel’s sentencing argument and the specified issue regarding multiplicity for findings. I disagree with his conclusion that appellant was prejudiced in sentencing and is entitled to a sentence reassessment.
Appellant remains convicted of three serious offenses: rape, attempted rape, and extortion. Dismissal of the multiplicious specification does not affect the maximum confinement, which is life imprisonment. Para. 45e(l), Part IV, Manual for Courts-Martial, United States, 1984. See RCM 1004(c)(9), Manual, supra. The rape charge was referred as noncapital. The military judge correctly instructed the court members regarding the maximum punishment and instructed them to consider the multiplicious offenses as a single offense for sentencing. Under the circumstances, there was no reasonable probability of prejudice as to sentence. See United States v. Hubbard, 28 MJ 27, 34 (CMA) (dismissal of multiplicious unpremeditated-murder specification did not warrant sentence relief), cert. denied, 493 U.S. 847,110 S.Ct. 142, 107 L.Ed.2d 101 (1989); United States v. Ramirez, 21 MJ 353, 355 (CMA) (dismissal of multiplicious indecent-exposure specification did not warrant sentence relief), cert. denied, 479 U.S. 831, 107 S.Ct. 118, 93 L.Ed.2d 65 (1986).